Case 8:10-ml-02151-JVS-FMO Document 5720 Filed 08/13/19 Page 1 of 4 Page ID
                                #:164072


 1   John P. Hooper                                   W. Daniel Miles, III
     jhooper@kslaw.com                                dee.miles@beasleyallen.com
 2   KING & SPALDING LLP                              BEASLEY ALLEN CROW
     1185 Avenue of the Americas                      METHVIN PORTIS & MILES PC
 3   New York, NY 10036                               272 Commerce Street
     Telephone: (212) 556-2220                        P.O. Box 4160
 4                                                    Montgomery, AL 36103
     Counsel for the Toyota Defendants                Telephone: (334) 269-2343
 5
                                                      Member of the Plaintiffs’ Liaison
 6   Elizabeth J. Cabraser (83151)                    Counsel Committee for the Personal
     ecabraser@lchb.com                               Injury/Wrongful Death Cases
 7   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
 8   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 9   Telephone: (415) 956-1000
10   Mark P. Robinson, Jr. (54426)
     mrobinson@rcrlaw.net
11   Donald H. Slavik
     dslavik@rcrlaw.net
12   ROBINSON CALCAGNIE
     ROBINSON SHAPIRO DAVIS, INC.
13   19 Corporate Plaza Dr.
     Newport Beach, CA 92660
14   Telephone: (949) 720-1288
15   Plaintiffs’ Co-Lead Counsel for the
     Personal Injury/Wrongful Death Cases
16
17
18                              UNITED STATES DISTRICT COURT
19          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
20     In Re: TOYOTA MOTOR CORP.
       UNINTENDED                                    Case No. 08:10-ML-2151 JVS (FMOx)
21     ACCELERATION MARKETING,
       SALES PRACTICES, AND                          PLAINTIFFS’ AND TOYOTA
22     PRODUCTS LIABILITY                            DEFENDANTS’ JOINT NOTICE OF
       LITIGATION                                    FILING REGARDING THE
23                                                   REMAINING CASES IN THE
     This document applies to                        INTENSIVE SETTLEMENT
24                                                   PROCESS_____________________
25   All Personal Injury, Wrongful Death             Date:    October 7, 2019
     and Property Damage Cases                       Time:    8:00 a.m.
26                                                   Dept:    Courtroom 10C
                                                     Judge:   Honorable James V. Selna
27
28
       JOINT NOTICE OF FILING FOR STATUS OF REMAINING CASES IN THE INTENSIVE SETTLEMENT
                                            PROCESS
     DMSLIBRARY01\03145\162210\34708730.v1-8/13/19
Case 8:10-ml-02151-JVS-FMO Document 5720 Filed 08/13/19 Page 2 of 4 Page ID
                                #:164073


 1         Pursuant to the Court’s Civil Minutes dated May 15, 2019 (Dkt No. 5709)
 2   and in advance of the Court’s next Status Conference, which is set for October 7,
 3   2019 at 8:00 a.m., Plaintiffs’ Co-Lead Counsel for the Personal Injury/Wrongful
 4   Death Cases and members of the Plaintiffs’ Liaison Counsel Committee for the
 5   Personal Injury/Wrongful Death Cases (collectively, “Plaintiffs’ Co-Lead
 6   Counsel”) and counsel for Defendants Toyota Motor Corporation and Toyota
 7   Motor Sales, U.S.A., Inc. respectfully submit this Joint Notice of Filing Regarding
 8   the Remaining Cases in the Intensive Settlement Process (the “ISP”).
 9         The ISP is continuing to make good progress as the parties attempt to resolve
10   the various personal injury, wrongful death and/or property damage cases pending
11   before this Court and in other courts. Attached, as Exhibit A, is a chart that
12   provides the status of the remaining open cases pending in the MDL.
13   Dated: July 13, 2019                    KING & SPALDING LLP
14
                                               By: /s/ John P. Hooper
15                                             John P. Hooper
                                               jhooper@kslaw.com
16                                             1185 Avenue of the Americas
                                               New York, NY 10036
17                                             Telephone: (212) 556-2220
18
                                               Attorneys for Defendants Toyota
19                                             Motor Corp. and Toyota Motor
                                               Sales, U.S.A., Inc.
20
21
22                                             LIEFF CABRASER HEIMANN &
                                               BERNSTEIN, LLP
23
                                               By: /s/ Elizabeth J. Cabraser
24
                                               Elizabeth J. Cabraser (83151)
25                                             ecabraser@lchb.com
                                               LIEFF CABRASER HEIMANN &
26                                             BERNSTEIN, LLP
                                               275 Battery Street, 29th Floor
27                                             San Francisco, CA 94111-3339
                                               Telephone: (415) 956-1000
28

                                         -2-
     DMSLIBRARY01\03145\162210\34708730.v1-8/13/19
       JOINT NOTICE OF FILING FOR STATUS OF REMAINING CASES IN THE INTENSIVE SETTLEMENT
                                           PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5720 Filed 08/13/19 Page 3 of 4 Page ID
                                #:164074


 1
                                               Mark P. Robinson, Jr. (54426)
 2                                             mrobinson@rcrlaw.net
                                               Donald H. Slavik
 3                                             dslavik@rcrlaw.net
                                               ROBINSON CALCAGNIE
 4                                             ROBINSON SHAPIRO DAVIS,
                                               INC.
 5                                             19 Corporate Plaza Drive
                                               Newport Beach, CA 92660
 6                                             Telephone: (949) 720-1288
                                               Facsimile: (949) 720-1292
 7
                                               Plaintiffs’ Co-Lead Counsel for the
 8                                             Personal Injury/Wrongful Death
                                               Cases
 9
10                                             BEASLEY ALLEN CROW METHVIN
                                               PORTIS & MILES PC
11
                                               By: /s/ W. Daniel Miles, III
12
                                               W. Daniel Miles, III
13                                             dee.miles@beasleyallen.com
                                               272 Commerce St.
14                                             Birmingham, AL 36103
                                               Telephone: (334) 269-2343
15
                                               Member of the Liaison Counsel Committee
16                                             for the Personal Injury/Wrongful Death
                                               Cases
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
     DMSLIBRARY01\03145\162210\34708730.v1-8/13/19
       JOINT NOTICE OF FILING FOR STATUS OF REMAINING CASES IN THE INTENSIVE SETTLEMENT
                                           PROCESS
Case 8:10-ml-02151-JVS-FMO Document 5720 Filed 08/13/19 Page 4 of 4 Page ID
                                #:164075


 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that I am over the age of 18, not a party to this litigation, and
 3   am an employee of King & Spalding LLP, which represents the Toyota Defendants
 4   in the above-referenced litigation. I further certify that a true and correct copy of
 5   the above and foregoing document was served upon the attorney of record for each
 6   other party through the Court’s electronic filing service on July 13, 2019.
 7
                                            _____/s/_Jason Bush____________
 8                                               Jason Bush
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -4-
     DMSLIBRARY01\03145\162210\34708730.v1-8/13/19
       JOINT NOTICE OF FILING FOR STATUS OF REMAINING CASES IN THE INTENSIVE SETTLEMENT
                                            PROCESS
